Citation Nr: 1032267	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-17 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to January 
1971 and July 1980 to July 1986.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas in which the 
RO granted the Veteran's claim for service connection of a 
seizure disorder and assigned a 10 percent disability evaluation 
thereof.


FINDINGS OF FACT

The Veteran has had no major or minor epileptic seizures since 
1997 and has no current symptoms of his seizure disorder, which 
is controlled by medication.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
epilepsy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.121, 4.124a, 
Diagnostic Code 8910 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

In a case such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The appellant bears the burden of demonstrating 
any prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
The Veteran has not alleged any prejudice; thus that burden has 
not been met in this case.

Nevertheless, the Board notes that VA has fully complied with the 
notice provisions of 38 U.S.C.A. § 5103(a).  In a letter dated in 
September 2005, the Veteran was advised how to substantiate his 
claim for service connection, as well as his and VA's duties in 
developing the claim.  In March 2006, he was also provided notice 
as to the disability rating and effective date elements of his 
claim.

The record also shows that VA has obtained the Veteran's service 
treatment records and VA records, assisted the Veteran in 
obtaining evidence, and obtained a medical examination as to the 
severity of his seizure disorder.  The Board notes that the 
Veteran sought VA's assistance in obtaining post-service medical 
records from the Munson Army Health Center, but no such records 
were obtained after 2 requests by the RO.  In this regard the 
Board finds that it may proceed with adjudication of the present 
claim because those records appear unrelated to the present 
claim.  38 C.F.R. § 3.159(c)(2).  The Veteran requested these in 
furtherance of treatment at the VA Medical Center in Leavenworth, 
Kansas for hearing loss.  See March 2007 follow-up request to 
Munson Army Health Center.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not contended 
otherwise.

VA's duty to assist includes providing an adequate examination 
when such an examination is indicated.  Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007). Once VA provides an examination, it 
must be adequate or VA must notify the Veteran why one will not 
or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  In this case, the Veteran was provided with a VA 
examination in March 2006.  The Board recognizes that such 
examination was conducted without a review of the Veteran's 
claims file, and that the examiner was unable to conclusively 
diagnose the precise nature of the Veteran's seizure disorder.  
However, as will be discussed in greater detail below, the Board 
finds that the examination nevertheless yielded the necessary 
findings as to the severity and frequency of his seizures so as 
to allow the Board to evaluate his disorder under the applicable 
rating criteria.  Therefore, the Board finds that this 
examination was adequate and that a remand for another VA 
examination is unnecessary and would only needlessly delay 
adjudication of this claim..

In short, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by a 
decision on the claims at this time.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  Separate rating codes identify the various 
disabilities.  See 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA 
is required to provide separate evaluations for separate 
manifestations of the same disability which are not duplicative 
or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, an 
appeal from the initial assignment of a disability rating, as in 
this case, requires consideration of the entire time period 
involved, and contemplates "staged ratings" where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 8910 provides that grand mal epilepsy should be 
rated by applying the criteria for major seizures found in the 
General Rating Formula for Major and Minor Epileptic Seizures.  
38 C.F.R. § 4.124a (2009).  A 10 percent rating is assigned for a 
confirmed diagnosis of epilepsy with a history of seizures.  A 20 
percent rating is assigned for at least 1 major seizure in the 
last 2 years; or at least 2 minor seizures in the last 6 months.  
A 40 percent rating is assigned for at least 1 major seizure in 
the last 6 months or 2 in the last year; or averaging at least 5 
to 8 minor seizures in the last 6 months.  A 60 percent rating is 
assigned for averaging at least 1 major seizure in 4 months over 
the last year; or 9-10 minor seizures per week.  An 80 percent 
rating is assigned for averaging at least 1 major seizure in 3 
months over the last year; or more than 10 minor seizures weekly.  
A 100 percent rating is assigned for averaging at least 1 major 
seizure per month over the last year. 38 C.F.R. § 4.124a (General 
Rating formula for Major and Minor Epileptic Seizures).

Further, under 38 C.F.R. § 4.121, regarding the identification of 
epilepsy, to warrant a rating the seizures must be witnessed or 
verified at some time by a physician, and regarding the frequency 
of epileptiform attacks, competent, consistent lay testimony 
emphasizing convulsive and immediate post-convulsive 
characteristics may be accepted.  It is also provided that the 
frequency of seizures should be ascertained under the ordinary 
conditions of life while not hospitalized.

Factual Background and Analysis

The Veteran filed his claim in June 2005 and was afforded a VA 
epilepsy and narcolepsy examination in March 2006.  The report 
associated with this examination notes that in April 1985 the 
Veteran was in a car accident, was dizzy and became unconscious.  
He later awakened in the emergency room and was hospitalized for 
5 to 6 days, with lacerations and memory loss.  At the time, EEG 
and CT scans were normal, but the Veteran then had a seizure.  He 
was placed on Dilantin and 6 months thereafter the Veteran 
decided that he was fine and discontinued the Dilantin.  Upon 
discontinuing this medication he had another grand mal seizure 
and then regularly took Dilantin for a year, during which period 
he had no seizures.  Following that year-long period the Veteran 
then began taking his Dilantin in an inconsistent manner and had 
another seizure in the 1990s.  Following that seizure the Veteran 
regularly took Dilantin and reported last having had a seizure in 
1997.  

The Veteran had no complaints of pain, weakness, or fatigue, but 
did note short term memory loss, mostly of names.  There was no 
functional or sensory loss and no adverse effects on his 
occupational, recreational or activities of daily living status.  
It was noted that the Veteran's wife was then out of the country 
and he did all of his laundry, cooking, etc.  He denied having 
narcolepsy.  Physical examination was grossly normal, but the 
examiner rendered an impression of "[u]nable to answer as no 
charge or current tests were provided" and "will refer [f]or 
[n]euro consult - will schedule for EEG."  The examiner noted 
that no claims file was then available for review, as well.   

In order to establish entitlement to an increased evaluation, the 
evidence must establish that the Veteran has had at least 1 major 
seizure in the past 2 years or at least 2 minor seizures in the 
past 6 months, or such seizures with greater frequency.  The VA 
examination as well as the history provided by the Veteran do not 
support such findings.  The Veteran's seizures are controlled 
with the use of medication and he has reportedly not had a 
seizure since 1997.  In this regard the Board notes that the 
Veteran is a qualified pediatrician.  See DD Form 214.  Thus, he 
is certainly capable of identifying epileptiform attacks.  
38 C.F.R. § 4.121.  As noted, however, he has reported not having 
had any such seizures during the pendency of this appeal.  In the 
absence of evidence demonstrating major or minor seizures with 
greater frequency, the claim must be denied.  In essence, at no 
time during this appeal has the lay or medical evidence shown any 
such seizures with a greater frequency.  Fenderson, supra.  

As noted, the Board recognizes that the examiner did not have the 
benefit of reviewing the Veteran's claims file.  In this regard, 
the Board notes that an examination is adequate if it "takes 
into account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 
Vet. App. 121, 124 (1991)).  An examination must be based upon 
consideration of the Veteran's prior medical history and 
examinations.  Stefl, 21 Vet. App. at 123.  However, absence of 
claims file review does not necessarily render an examination 
inadequate or reduce the probative value of a medical opinion.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008); 
Snuffer v. Gober, 10 Vet. App. 400 (1997).  In this case, the 
Veteran, a qualified doctor, provided an adequate history of his 
disability to the examiner allowing for adequate evaluation 
thereof.  As discussed above, the frequency and severity of 
seizures are the most important factors in evaluating a seizure 
disorder, and it is clear from the Veteran's own statements and 
the report of that examination that the Veteran's seizures have 
remained under control with medication since 1997.  

The Board also acknowledges the examiner's inability to 
conclusively diagnose the nature of the Veteran's seizure 
disorder and his recommendation of further consultation and 
testing in the nature of an EEG to clarify the matter.  In this 
regard the Board has, of course, further considered seeking 
additional development in this case, particularly by obtaining an 
additional medical opinion with the benefit of an EEG.  
Nevertheless, all seizure disorders are rated under the same 
diagnostic criteria based primarily, as noted, on the frequency 
and severity of the seizures, and the examiner provided the 
necessarily findings in that regard.  Accordingly, further 
examination would only needlessly delay adjudication of the 
appellant's claim with no benefit flowing to the Veteran from 
further examination.  The Court has held that such delays are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board further notes that the VA examination was negative for 
any impairment or residuals relating to the Veteran's seizure 
disorder, with the one exception of the Veteran's subjective 
report of mild short term memory loss.  As the rating criteria 
applicable to seizure disorders does not appear to contemplate 
memory loss, the Board has considered whether a separate 
disability rating is warranted by analogy for this reported 
manifestation.  In this regard, the most closely analogous code 
appears to be the General Rating for Formula for Mental 
Disorders, under 38 C.F.R. § 4.30, which lists mild memory loss 
as being among the types of manifestations contemplated by a 30 
percent rating.  However, it must also be considered that the use 
of the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms listed after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

The Board finds the more significant guiding language under the 
criteria for a 30 percent rating to be the earlier portion 
explaining that a 30 percent rating is warranted for occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  In this case, the VA examination report revealed that the 
Veteran identified no impairment in his occupational or 
recreational status, and no effect on his ability to perform the 
regular activities of daily living.  Except for his report of 
mild short term memory loss, the examination report was otherwise 
completely negative for any symptoms or manifestations of his 
disorder.  Under these circumstances, even presuming that his 
reported memory loss is related to his service-connected seizure 
disorder, the Board concludes that the preponderance of the 
evidence is against granting a separate analogous 30 percent 
rating based solely on the reported memory loss, as the evidence 
is against finding that his disability results in even occasional 
decrease in work efficiency or in intermittent periods of 
inability to perform occupational tasks.

In summary, the Board concludes that the preponderance of the 
evidence is against granting an evaluation in excess of 10 
percent for the Veteran's service-connected seizure disorder.  
Therefore, the benefit sought on appeal is denied.




ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
a seizure disorder is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


